MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                            FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                                   Jan 22 2021, 8:53 am

court except for the purpose of establishing                                      CLERK
                                                                            Indiana Supreme Court
the defense of res judicata, collateral                                        Court of Appeals
                                                                                 and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Ellen M. O’Connor                                        Theodore E. Rokita
Indianapolis, Indiana                                    Attorney General of Indiana

                                                         J.T. Whitehead
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Teresa Yates,                                            January 22, 2021
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-330
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Linda Brown,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         49G10-1910-CM-038840



May, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-330 | January 22, 2021                     Page 1 of 4
[1]   Teresa Yates appeals her conviction of Class B misdemeanor disorderly

      conduct. 1 Yates asserts the State did not present sufficient evidence, and the

      State concedes it failed to prove Yates committed Class B misdemeanor

      disorderly conduct. We reverse.



                                Facts and Procedural History
[2]   On September 27, 2019, Brandon Arnold, the night manager of an Indianapolis

      Meijer store, responded to a call from his staff regarding a disruptive person

      near the checkout lanes. When he arrived, he saw Yates, who was “being loud

      and kind of cussing and everything[.]” (Tr. Vol. II at 6.) Arnold asked Yates to

      leave, and she refused. Instead, “she just proceeded to kind of walk through the

      store and was throwing stuff on the floor – uh, clothing and everything.” (Id.)

      Arnold called 911.

[3]   When Officer Joshua Coffin arrived, he attempted to talk to Yates, but “she

      wasn’t answering [his] questions” and “this stuff that she was saying did not

      make sense.” (Id. at 10.) Officer Coffin told Yates that she needed to leave,

      and she told him “that she underst[ood] that she need[ed] to leave.” (Id.) Yates

      left the store, and Officer Coffin followed her outside. Yates “started walking

      around in a circle in the parking lot” and walked towards a vehicle parked in

      the parking lot. (Id.) Yates opened the door of the vehicle, and the person




      1
          Ind. Code § 35-45-1-3(a)(1).


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-330 | January 22, 2021   Page 2 of 4
      inside of the vehicle “yelled at her to get away from his car.” (Id.) The

      interaction “startled” Yates, she stopped trying to get into the car, and police

      arrested her. (Id.)


[4]   On October 3, 2019, the State charged Yates with Class A misdemeanor

      criminal trespass 2 and Class B misdemeanor disorderly conduct. On January

      14, 2020, the trial court held a bench trial and found Yates guilty as charged. 3

      The trial court sentenced Yates to 365 days with 363 days suspended for

      criminal trespass to be served concurrent with 180 days with 178 days

      suspended for disorderly conduct, for an aggregate sentence of 365 days with

      363 days suspended. The trial court also ordered Yates to stay away from all

      Meijer stores in Marion County.



                                     Discussion and Decision
[5]   Yates challenges her conviction of Class B misdemeanor disorderly conduct.

      When charging that crime, the State specifically alleged that “[o]n or about

      September 27, 2019, TERESA L YATES did recklessly, knowingly or

      intentionally engage in fighting[ 4] or tumultuous conduct.” (App. Vol. II at 13.)

      Tumultuous conduct means “conduct that results in, or is likely to result in,




      2
          Ind. Code § 35-43-2-2(b)(7).
      3
          Yates does not appeal her conviction of Class A misdemeanor criminal trespass.
      4
          The parties concede Yates was not fighting.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-330 | January 22, 2021      Page 3 of 4
      serious bodily injury to a person or substantial damage to property.” Ind. Code

      § 35-45-1-1.

[6]   Yates argues the State did not present evidence that she engaged in tumultuous

      conduct and thus it did not prove she committed Class B misdemeanor

      disorderly conduct. The State concedes it did not present sufficient evidence to

      prove Yates committed Class B misdemeanor disorderly conduct. Yates threw

      clothing on the floor and opened a stranger’s car door. She did not engage in

      any physical contact with other store patrons, nor did she do anything else that

      would result in serious bodily injury or substantial property damage. Cf. Bailey

      v. State, 907 N.E.2d 1003, 1007 (Ind. 2009) (holding State proved tumultuous

      conduct when Bailey threw down his coat and drink and angrily approached

      another person with his fists clinched). Accordingly, we reverse Yates’

      conviction of Class B misdemeanor disorderly conduct.



                                              Conclusion
[7]   Because the State did not present sufficient evidence that Yates engaged in

      tumultuous conduct, we reverse Yates’ conviction of Class B misdemeanor

      disorderly conduct.

[8]   Reversed.

      Riley, J., and Altice, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-330 | January 22, 2021   Page 4 of 4